Citation Nr: 0810200	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  99-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
shoulders, ankles, wrists, and hips, to include as secondary 
to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for arthritis of the hands, shoulders, 
ankles, wrists, and hips, to include as secondary to a 
service-connected low back disability.  The Board remanded 
this claim for additional development in June 2000 and 
November 2003.  


FINDING OF FACT

The veteran's current arthritis of the hands, shoulders, 
ankles, wrists, and hips first manifested after her 
separation from service and is unrelated to her service or to 
any incident therein, and is not shown to be the result of or 
aggravated by the service-connected low back disability.


CONCLUSION OF LAW

The veteran's current arthritis of the hands, shoulders, 
ankles, wrists, and hips was not incurred in or aggravated by 
her active service, and is not proximately due to or the 
result of the service-connected low back disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that she is entitled to service 
connection on a secondary basis for her arthritis of the 
hands, shoulders, ankles, wrists, and hips due to her 
service-connected low back disability.   

On VA examination in May 2007, the veteran complained of 
significant pain throughout her body, most notably in her 
hands, shoulders, ankles, wrists, and hips bilaterally.  She 
reported using a wheelchair for ambulation outside of the 
house and using a walker within the house.  She stated that 
she also used a wrist brace bilaterally.  She reported that 
her pain waxed and waned but denied flare-ups.  She stated 
that she injured her back during service and was subsequently 
diagnosed with rheumatoid arthritis of the hands, wrists, 
joints, ankles, and rib cage in 1989.  Examination revealed 
the veteran in a wheelchair and wearing splints on both 
wrists.  She had a slow, slightly antalgic gait with normal 
heel-to-toe process and good posture.

Examination of the hips showed 100 degrees active and passive 
range of motion for the left hip and 90 degrees active and 
passive motion for the right hip.  There was 10 degrees 
extension bilaterally, 20 degrees abduction and adduction 
bilaterally, and 30 degrees internal and external rotation 
bilaterally.  There was pain on all motion.  Both hips were 
stable, and the right hip had a diffuse achy pain that was 
slightly more pronounced with deep palpation about the hip.  
An x-ray of the bilateral hips revealed mild rheumatoid 
changes in both hips with prominent osteophyte formation on 
the acetabular roof.  Examination of the ankles revealed 
tenderness to palpation diffusely about the joints.  There 
were no abnormal masses, effusion, significant malalignment, 
or varus or valgus instability.  Neural status was intact 
with good sensation.  There was good plantar and dorsiflexion 
strength.  Active and passive range of motion of plantar 
flexion was 30 degrees with pain, and dorsiflexion was 20 
degrees with pain.  There was pain in the left subtalar joint 
with provocative passive range of motion.  An x-ray of the 
bilateral ankles showed decreased joint space with osteophyte 
formation and arthritic changes that were worse on the left 
side.  Examination of the shoulders revealed global 
tenderness with deep palpation.  There were no provocative 
signs of frank rotator cuff tear, biceps tendonitis, or 
evidence of impingement.  Range of motion testing showed 110 
degrees flexion of the left shoulder and 90 degrees flexion 
of the right shoulder.  There was 90 degrees abduction of the 
left shoulder and 100 degrees abduction of the right 
shoulder.  There was 40 degrees rotation of the left shoulder 
and 30 degrees rotation of the right shoulder.  All ranges of 
motion produced pain.  Bilateral shoulder x-rays revealed 
moderate rheumatoid arthritis and no frank ankylosis.  
Examination of the wrists revealed a small palpable nodule on 
the dorsum of the left wrist.  There was 40 degrees 
dorsiflexion bilaterally, 30 degrees palmar flexion of the 
left wrist and 40 degrees palmar flexion of the right wrist, 
and 20 degrees radial and ulnar deviation bilaterally.  There 
was pain on all ranges of motion.  There was no significant 
metacarpophalangeal ulnar drift, but there was tenderness to 
palpation  at the tip of the distal ulna, slight loss of grip 
strength of the left wrist, and positive pain with grind test 
of the first carpometacarpal joints bilaterally.  Bilateral 
wrist x-rays showed no ankylosis, but there was slight 
radiocarpal collapse, blunting on both right and left ulnar 
styloids, and evidence of carpometacarpal joint arthritis 
with moderate joint space compromise.  The diagnoses were 
bilateral rheumatoid changes in the hands, bilateral mild 
rheumatoid arthritis of the shoulders, bilateral rheumatoid 
arthritic changes of the bilateral ankles, bilateral 
radiocarpal collapse consistent with rheumatoid arthritis of 
the wrists, and mild bilateral rheumatoid arthritis of the 
hips.  The examiner opined that the veteran's impairment was 
secondary to rheumatoid arthritis that was diagnosed in 1989 
long after separation from service.  He stated that it was 
unlikely that the low back disability caused or aggravated 
the veteran's multiple rheumatoid joints.  

On VA examination in June 2007, the examiner reviewed the 
veteran's entire claims file and stated that his opinion had 
not changed since the May 2007 examination.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2007 and June 2007 medical 
opinions are probative based on the examiner's thorough and 
detailed examinations of the veteran and claims file as well 
as the adequate rationales for the opinions.  In addition, 
there are no contrary competent medical opinions of record.  
Accordingly, the Board finds that service connection for the 
veteran's arthritis of the hands, shoulders, ankles, wrists, 
and hips, as secondary to her service-connected low back 
disability, is not warranted.

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for 
arthritis of the hands, shoulders, ankles, wrists, and hips.

The veteran's service medical records are negative for any 
evidence of symptoms relating to arthritis of the hands, 
shoulders, ankles, wrists, and hips.  She made no complaints 
regarding her hands, shoulders, ankles, wrists, and hips at 
an October 1977 separation examination, and her upper and 
lower extremities were found to have no abnormalities.  Since 
there were no recorded complaints of symptoms of arthritis of 
the hands, shoulders, ankles, wrists, and hips during 
approximately 3 years of service and the veteran's upper and 
lower extremities were found to be normal on examination at 
separation, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  The evidence shows that 
the veteran's arthritis is more likely due to rheumatic 
arthritis that manifested many years after her separation 
from service and is not shown to have been incurred in or 
aggravated by service, to be proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, or to have manifested to a compensable degree within 
the applicable presumptive period following separation from 
service.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
arthritis of the hands, shoulders, ankles, wrists, and hips.  
38 C.F.R. § 3.303(b).  The first post-service evidence of 
record of symptoms relating to arthritis of the hands, 
shoulders, ankles, wrists, and hips is a February 1993 
private medical report where the veteran complained of 
intermittent pain in the neck, shoulder, arm, elbow, and 
fingers for the previous three months.  She was diagnosed 
with acute right shoulder bursitis.  

Post-service VA and private medical records dated from March 
1993 to May 2007 show that the veteran received intermittent 
treatment for acute tendonitis of the right shoulder and 
rheumatoid arthritis, degenerative arthritis, osteoarthritis, 
sciatica, and arthralgia of the hands, shoulders, ankles, 
wrists, and hips.  At no time did any treating provider 
relate the veteran's arthritic conditions to her period of 
active service.  

On VA examination in December 1993, the veteran complained of 
pain in her right shoulder.  Examination revealed equal 
shoulders.  There was 90 degrees abduction, 150 degrees 
anterior flexion, and 90 degrees internal and external 
rotation.  All ranges of motion produced pain.  The diagnosis 
was bursitis of the right shoulder with mild limitation of 
motion.   

On VA examination in May 2007, the veteran complained of 
significant pain throughout her body, most notably in her 
hands, shoulders, ankles, wrists, and hips bilaterally.  She 
reported using a wheelchair for ambulation outside of the 
house and using a walker within the house.  She stated that 
she also used a wrist brace bilaterally.  She reported that 
her pain waxed and waned but denied flare-ups.  She stated 
that she injured her back during service and was subsequently 
diagnosed with rheumatoid arthritis of the hands, wrist 
joints, ankles, and rib cages in 1989.  

Examination revealed the veteran in a wheelchair and wearing 
splints on both wrists.  She had a slow, slightly antalgic 
gait with normal heel-to-toe process and good posture.  
Examination of the hips showed 100 degrees active and passive 
range of motion for the left hip and 90 degrees active and 
passive range of motion for the right hip.  There was 10 
degrees extension bilaterally, 20 degrees abduction and 
adduction bilaterally, and 30 degrees internal and external 
rotation bilaterally.  There was pain on all motion.  Both 
hips were stable, and the right hip had a diffuse achy pain 
that was slightly more pronounced with deep palpation about 
the hip.  An x-ray of the bilateral hips revealed mild 
rheumatoid changes in both hips with prominent osteophyte 
formation on the acetabular roof.  Examination of the ankles 
revealed tenderness to palpation diffusely about the joints.  
There were no abnormal masses, effusion, significant 
malalignment, or varus or valgus instability.  Neural status 
was intact with good sensation.  There was good plantar and 
dorsiflexion strength.  Active and passive range of motion of 
plantar flexion was 30 degrees with pain, and dorsiflexion 
was 20 degrees with pain.  There was pain in the left 
subtalar joint with provocative passive range of motion.  An 
x-ray of the bilateral ankles showed decreased joint space 
with osteophyte formation and arthritic changes that were 
worse on the left side.  Examination of the shoulders 
revealed global tenderness with deep palpation.  There were 
no provocative signs of frank rotator cuff tear, biceps 
tendonitis, or evidence of impingement.  Range of motion 
testing showed 110 degrees flexion of the left shoulder and 
90 degrees flexion of the right shoulder.  There was 90 
degrees abduction of the left shoulder and 100 degrees 
abduction of the right shoulder.  There was 40 degrees 
rotation of the left shoulder and 30 degrees rotation of the 
right shoulder.  All ranges of motion produced pain.  
Bilateral shoulder x-rays revealed moderate rheumatoid 
arthritis and no frank ankylosis.  Examination of the wrists 
revealed a small palpable nodule on the dorsum of the left 
wrist.  There was 40 degrees dorsiflexion bilaterally, 30 
degrees palmar flexion of the left wrist and 40 degrees 
palmar flexion of the right wrist, and 20 degrees radial and 
ulnar deviation bilaterally.  There was pain on all ranges of 
motion.  There was no significant metacarpophalangeal ulnar 
drift, but there was tenderness to palpation  at the tip of 
the distal ulna, slight loss of grip strength of the left 
wrist, and positive pain with grind test of the first 
carpometacarpal joints bilaterally.  Bilateral wrist x-rays 
showed no ankylosis, but there was slight radiocarpal 
collapse, blunting on both right and left ulnar styloids, and 
evidence of carpometacarpal joint arthritis with moderate 
joint space compromise.  The diagnoses were bilateral 
rheumatoid changes in the hands, bilateral mild rheumatoid 
arthritis of the shoulders, bilateral rheumatoid arthritic 
changes of the bilateral ankles, bilateral radiocarpal 
collapse consistent with rheumatoid arthritis of the wrists, 
and mild bilateral rheumatoid arthritis of the hips.  The 
examiner opined that the veteran's impairment was secondary 
to rheumatoid arthritis that was diagnosed in 1989 long after 
separation from service.  He stated that it was unlikely that 
the low back disability caused or aggravated the veteran's 
multiple rheumatoid joints.  

On VA examination in June 2007, the examiner reviewed the 
veteran's entire claims file and stated that his opinion had 
not changed since the May 2007 examination.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current arthritis of the hands, shoulders, ankles, 
wrists, and hips.  The evidence is also against a finding 
that the arthritis is a result of the veteran's service-
connected low back disability.  In addition, arthritis was 
not diagnosed within one year of separation, so presumptive 
service connection for arthritis of the hands, shoulders, 
ankles, wrists, and hips is not warranted.  

The veteran contends that her current arthritis of the hands, 
shoulders, ankles, wrists, and hips is related to her active 
service.  However, as a layperson, she is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of the 
veteran's arthritis is in February 1993, approximately 16 
years after her separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
arthritis of the hands, shoulders, ankles, wrists, and hips 
developed in service.  Therefore, the Board concludes that 
the arthritis of the hands, shoulders, ankles, wrists, and 
hips was not incurred in or aggravated by service.  In 
addition, the Board finds that the evidence is against a 
finding that the veteran's arthritis is proximately due to, 
the result of, or aggravated by her service-connected low 
back disability.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001; a rating 
decision in March 1999; a statement of the case in August 
1999; and a supplemental statement of the case in March 2002.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for arthritis of the hands, shoulders, 
ankles, wrists, and hips, to include as secondary to a 
service-connected low back disability, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


